F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         FEB 25 1999
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MARK SWANGER,

           Plaintiff - Appellant,
 vs.                                                   No. 98-1242
                                                     (D.C. No. 98-605)
 FRANK BEEBE; ARTHUR                                    (D. Colo..)
 WHITLOCK; STEVEN AMES; RUBY
 BRIDGEFORTH; CHARLIE KEEN;
 BARBARA CHILES; CLAUDE
 PIERRE LOUISE; JOE MARTINES;
 TONY KIDD; JOHN MORSE; LINDA
 HERNANDEZ; KENT PHILLIPS;
 SHIRLEY SEARUGGS; LA RAE
 KEMP, M.D.; ETHEL OATMAN,
 R.N.; MEL STENCEL; MARSHA
 BOYLE; CHAR EHRENSHIFT; DEL
 BROWN; DAVID BACHMAN, M.D.;
 HILDA STANLEY; UNITED
 STATES ATTORNEY GENERAL;
 UNITED STATES ATTORNEY FOR
 THE DISTRICT OF COLORADO;
 U.S.P.O., SPECIFIC AGENCY;
 JEFFREY METZNER, M.D. Ph.;
 WALTER TORRES, Ph.d.,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before PORFILIO, KELLY, and HENRY, Circuit Judges. **



      Mr. Swanger attempts to appeal from the dismissal of his complaint with

prejudice for failure to comply with Fed. R. Civ. P. 8(a). The district court

denied leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3).

      We review a Rule 8(a) dismissal for an abuse of discretion, ordinarily after

time is given to amend a complaint pursuant to Fed. R. Civ. P. 15(a). See

Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1988). With his notice of

appeal, Mr. Swanger apparently attempted to amend the complaint. See R. doc.

49. We have reviewed the district court pleadings as well as Mr. Swanger’s

submissions on appeal and conclude that the district court did not abuse its

discretion. See Carpenter v. Williams, 86 F.3d 1015, 1016 (10th Cir. 1996). Fed.

R. Civ. P. 8(a)(2) requires short and plain statements of claims showing that a

plaintiff is entitled to relief. The complaint (and attempted amendment) consists

of recounting numerous incidents without sufficient identification of actors and

applicable legal theories. See Monument Builders of Greater Kansas City, Inc. v.

American Cemetery Ass’n of Kansas, 891 F.2d 1473, 1480 (10th Cir. 1989)



      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                        -2-
(discussing purpose of complaint).

      The motion to proceed on appeal in forma pauperis is DENIED pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), and the appeal is DISMISSED.

                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                      -3-